Citation Nr: 1102933	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  02-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for left ear disorder 
(other than hearing loss). 

3.  Entitlement to service connection for psychiatric disorder, 
to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his sister, Ms. T. G. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1972 to February 1974. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama, 
which, in pertinent part, denied:  a rating in excess of 0 
percent for residuals of right ear tympanoplasty, otitis media 
with hearing loss; service connection for left ear otitis media, 
mastoidectomy with tympanoplasty and ossicutar reconstruction 
with hearing loss; service connection for vertigo; and service 
connection for a psychiatric disorder claimed as depression.  

By way of a February 2004 rating action, the RO granted an 
increased rating to 10 percent for the Veteran's service-
connected right ear disability, from the date of the claim for 
increase in June 2001.  In February 2004, the RO considered a 
claim for service connection for PTSD in conjunction with the 
claim for service connection for depression.

In August 2007, the Veteran testified before the undersigned at a 
Travel Board hearing at the RO, and a copy of the transcript has 
been associated with the claims folder.  

In March 2008, the Board granted service connection for vertigo 
and remanded the matters involving entitlement to service 
connection for a psychiatric disorder (claimed as depression and 
PTSD), entitlement to service connection for a left ear disorder, 
to include otitis media and hearing loss, and entitlement to a 
rating in excess of 10 percent for a right ear disorder 
identified as residuals of right ear tympanoplasty and otitis 
media with hearing loss.  Pursuant to the Board's remand 
directives, the Appeals Management Center (AMC) sought to verify 
the Veteran's alleged inservice stressor event; it provided the 
Veteran with VA examinations for psychiatric disorder, ear 
diseases and hearing impairment; and it re-adjudicated the 
Veteran's claim for right typpanoplasty, otitis media with 
hearing loss under the revised Rating Schedule.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).

Based on the Board decision awarding service connection for 
vertigo, the findings in the October 2009 VA ear disease and 
audiology examinations, and the application of the revised 
criteria applicable to ear diseases under 38 C.F.R. § 4.87, the 
RO, in a June 2010 rating decision, assigned a 100 percent 
schedular rating under Diagnostic Code 6205, for disability due 
to chronic vertigo, blackout spells, dizziness associated with 
residuals right ear tympanoplasty, otitis media with hearing 
loss, effective from the June 2001 date of the Veteran's claim 
for increased rating for right ear disability and vertigo.  By 
this decision awarding a 100 percent rating back to the date of 
the claim involving right ear disability and vertigo, the 
benefits sought on appeal regarding this disability have been 
granted in full.  In addition to the 100 percent rating under 
D.C. 6205, the Veteran remains in receipt of a 10 percent rating 
under D.C. 6200 (for rating the right ear otitis media).  This is 
the maximum rating allowed for this disorder.  As no additional 
benefit can be awarded, the issues involving the rating of the 
right ear disorders and vertigo are no longer on appeal.  

The issues remaining on appeal, and listed above, involve 
entitlement to service connection a psychiatric disorder, to 
include PTSD, and entitlement to service connection for a left 
ear disorder.  The Veteran's original claim for entitlement to 
service connection for left ear disorder, including otitis media 
and hearing loss has been separated into two distinct claims and 
has been re-characterized accordingly.   


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the objective 
medical evidence is in equipoise as to whether the current left 
ear hearing loss is related to service.

2.  The Veteran's left ear disorder (other than hearing loss) did 
not have an onset in service, and the preponderance of the 
medical evidence is against a finding that any diagnosed left ear 
disorder (other than hearing loss) is otherwise related to the 
Veteran's period of service.

3.  The Veteran had a personality disorder prior to his entrance 
into service.  

4.  The medical evidence does not show an increase in severity of 
the personality disorder during the Veteran's period of service, 
and the preponderance of the medical evidence is against a 
finding that his personality disorder was permanently aggravated 
by the Veteran's period of service.

5.  There is no medical evidence that establishes that the 
Veteran has a current diagnosis of PTSD in accordance with § 
4.125(a) (conforming to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), 

6.  The preponderance of the evidence does not establish that any 
major depressive disorder was present in service, or that any 
major depressive disorder is related to service, to include as 
proximately caused by or aggravated by his service-connected 
disabilities. 


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, 
sensorineural hearing loss in the left ear is related to service.  
38 U.S.C.A. §§ 1110,  5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  The criteria for service connection for left ear disorder 
(other than hearing loss) have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107  (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2010). 

3.  The criteria for service connection for psychiatric disorder, 
to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310,  4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Here, in view of the Board's favorable decision to grant service 
connection for left ear hearing loss, any further discussion as 
to any lapses in duties to assist and notify would serve no 
useful purpose.

With respect to the other claims on appeal, VA is required to 
notify the Veteran in compliance with 38 C.F.R. § 3.159(b), and 
Dingess/Hartman, supra.  In March 2003, VA sent a letter to the 
Veteran in August 2006 that fully addressed notice elements 
concerning his claim.  The letter informed the Veteran of what 
evidence is required to substantiate the claims, and apprised the 
Veteran as to his and VA's respective duties for obtaining 
evidence.  In a March 2006 letter, VA also informed the Veteran 
how it determines the disability rating and the effective date 
for the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds 
that the VCAA duty to notify was fully satisfied as to the 
Veteran's claims.

Although the notice letters were sent after the initial 
adjudication, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the letters fully complied 
with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), Dingess, supra, and after the additional notices were 
provided the case was readjudicated and a June 2010 supplemental 
statement of the case was provided to the Veteran.  See Pelegrini 
II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements constitutes 
a readjudication decision).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and records of pertinent 
medical treatment since service, and providing the Veteran a 
medical examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA recently provided the 
Veteran with examinations in October 2009 in conjunction with his 
claims for service connection and for increased rating.  On 
review, the Board finds the examinations of record are adequate 
for rating purposes. 

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

In addition, certain chronic diseases, including "other organic 
diseases" such as sensorineural hearing loss, may be presumed to 
have been incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  In this 
case, the first medical evidence that the Veteran had 
sensorineural hearing loss in the left ear to a compensable 
degree is almost 20 years after service.  The presumption does 
not apply because there is no medical evidence that Veteran had 
sensorineural hearing loss in the left ear to a compensable 
degree within one year of discharge.  See 38 C.F.R. §§ 3.307, 
3.309

To prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is also available for a preexisting condition 
provided it was aggravated during service beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption of 
aggravation, there must be clear and unmistakable evidence that 
the increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137.

VA's Office of General Counsel has issued a precedent opinion 
holding that in order to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required 
to show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.

In addition, a disability that is proximately due to or the 
result of a service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered part of the original condition.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exists, and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Id.  A disability 
which is aggravated by a service-connected disorder may be 
service connected, but compensation is only available for the 
degree to which that condition was made worse by the service-
connected condition - only to the degree that the aggravation is 
shown.  38 C.F.R. § 3.310.  In such situation, VA laws require 
that the medical evidence must show a baseline level of severity 
of the nonservice-connected disease or injury, which is 
established by medical evidence created before the onset of 
aggravation.  Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Left Ear Hearing Loss 

The Veteran seeks entitlement to service connection for left ear 
hearing loss. 

In addition to the rules outlined above regarding service 
connection in general, there are additional considerations for 
addressing claims for entitlement to service connection for 
hearing loss.  Essentially, a certain threshold level of hearing 
impairment must be shown for the hearing loss to be considered a 
hearing loss disability under the laws administered by the VA. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the auditory threshold for at least three of the frequencies at 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or 
greater.  38 C.F.R. § 3.385.  

38 C.F.R § 3.385 does not preclude service connection for a 
current hearing loss disability where hearing was within normal 
limits on audiometric testing at separation from service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   Rather, when 
audiometric test results at a veteran's separation from service 
do not meet the requirements of  38 C.F.R. § 3.303(d), a veteran 
may nevertheless establish service connection for current hearing 
disability by submitting medical evidence that the current 
disability is causally related to service.  Hensley v. Brown, 5 
Vet. App, 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 
C.F.R. § 3.385 are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post-service test results meeting the 
criteria of 38 C.F.R. 
§ 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) 
acoustic trauma due to significant noise exposure in service and 
audiometric test results reflect an upward shift in tested 
thresholds while in service, though still not meeting the 
requirements for "disability" under 38 C.F.R. § 3.385, and (b) 
post service audiometric testing produces findings which meet the 
requirements of 38 C.F.R. § 3.385; then the rating authorities 
must consider whether there is a medically sound basis to 
attribute the post service findings to the injury in service, or 
whether these findings are more properly attributable to 
intervening causes.  Id., at 159. 

In this case, the Veteran claims entitlement to service 
connection for left ear hearing loss.  He asserts that his left 
ear hearing loss is related to service, to include as residual of 
ear infections and exposure to extreme noise.  The Veteran has 
current diagnosis for left ear hearing loss and the severity of 
his hearing in that ear loss meets the criteria for a disability 
as defined by 38 C.F.R. § 3.385.  See October 2009 VA 
audiological examination report.   

Further, the Board finds that the Veteran likely suffered noise 
exposure during his service.  See VBA Fast Letter 10-35 
(September 2, 2010)(VA will concede exposure to hazardous noise 
where a veteran's duty position is shown to have a "Highly 
Probable" or "Moderate" probability of such exposure).  Here, 
the Veteran was assigned to the 2nd Battalion, 9th Marines, which 
is an infantry battalion, and his military occupational specialty 
(MOS) was as a rifleman.  In addition, the Veteran testified that 
he was within close proximity to a large explosion when he was 
stationed in Japan.  Given the Veteran's unit assignment and MOS, 
and his credible statements, the Board finds that the Veteran 
likely exposed to extreme noise in service.  

The remaining questions on appeal are the following: (1) is 
evidence that shows an indication of hearing loss while in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385; and, (2) is a medically 
sound basis to attribute the post service findings to his in-
service noise exposure.  Hensley, 5 Vet. App at 159.  

In regard to the first question, a review of the Veteran's 
service treatment records shows an indication of left ear hearing 
loss during service.  Contained in the Veteran's service 
treatment record are two un-interpreted audiograms associated 
with one dated March 1973 and with the other dated June 1973.  
The Board may not interpret the graphical representations of 
audiometric data on these reports.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995).  A visual analysis of the reports, nevertheless, 
indicates a decline in the Veteran's left ear hearing acuity from 
the first to the second audiogram, and the second audiogram 
indicates that the Veteran had some degree of hearing loss while 
in service.  See Hensley, 5 Vet. App.155 (any threshold over 20 
indicates some degree of hearing loss).  

Additionally, the record also contains a February 1974 Medical 
Board report, in which it was reported that an audiogram showed 
the Veteran had a bilateral air bone gap, which was greater on 
the right than the left.  The report of those audiogram findings 
is not contained in the claims folder, but the recorded findings 
suggest that the Veteran had decrease hearing acuity in his left 
ear.    

Now, the only question that remains is whether there is a 
medically sound basis to attribute the post-service findings of 
left ear hearing loss disability to the Veteran's in-service 
noise exposure.  Hensley, 5 Vet. App at 159.  The claims folder 
contains three VA medical statements that touch and concern the 
issue of whether the Veteran's left ear hearing loss is related 
to his service.

The first medical opinion is contained in the report of the April 
1994 VA audiology examination.  In that examination report, the 
April 1994 VA examiner opined that the Veteran's bilateral 
hearing loss was secondary to his ear surgeries. 

The next opinions come from the October 2009 VA ear disease 
examination report and an October 2009 VA audiology examination 
report.  The October 2009 VA ear disease examiner opined against 
a link between any current left ear problems and the Veteran's 
period of service.  The VA ear disease examiner found that the 
Veteran's hearing loss was related to his history of ear 
infections.  In contrast, the October 2009 VA audiologist opined 
that the Veteran's left ear hearing loss disability was likely 
the result of in-service noise exposure.  The VA audiology 
examiner noted that the service treatment records showed a shift 
in pure-tune thresholds during his service, and the Veteran has 
current ear damage that is consistent with military noise 
exposure.  The VA audiology examiner also noted that left ear 
hearing loss was also associated with the Veteran's history of 
recurrent ear infections. 

Based on these findings, and affording the Veteran the benefit of 
any doubt, the Board finds that the evidence of record is in 
equipoise on whether there is a medically sound basis to 
attribute the post-service findings to the Veteran's period of 
service.  The record contains conflicting opinions regarding the 
etiology of the Veteran's left ear hearing loss, and whether 
there is a medically sound basis to attribute it to service.  The 
April 1994 VA examiner and October 2009 VA ear disease examiner 
found that the Veteran's left ear hearing loss disability is 
related to his history of left ear infections and surgeries 
(which were not shown until 1990's).  On the other hand, the 
October 2009 VA audiology examiner stated that the decline in the 
Veteran's left ear acuity shown in service and his history of ear 
problems is consistent with ear trauma due to noise exposure 
supports, and as such, his delayed onset hearing loss is related 
to in-service noise exposure. 

The Board finds that none of the medical nexus opinions is more 
probative than the other opinions.  Rather, each medical opinion 
is supported by some reasoned analysis of medical facts.  See 
Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (the 
most of the probative value of a medical opinion comes from the 
rationale that the examiner provided in support of his/her 
medical opinion).  Here, the medical nexus opinions in this case 
are at least in equipoise.  See Owens v. Brown, 7 Vet. App. 467 
(1993) (VA is free to favor one medical opinion over another 
provided if there is an adequate basis for doing so).  

Additionally, the Board finds that the Veteran has credibly 
testified that he has experienced bilateral hearing loss since 
service.  The Veteran is competent to provide lay testimony of 
continuing symptoms of decreased hearing acuity since service.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).    

After careful review of the record, and in giving considerable 
weight to the Veteran's credible statements and the VA 
audiological evaluations, and giving the Veteran the benefit of 
any doubt, the Board finds the evidence for and against the claim 
to be in approximate balance.  Under such circumstances, 
resolution of all reasonable doubt shall be in the Veteran's 
favor.   Service connection for left ear hearing loss is 
warranted.

Left EarDisorder (Other Than Hearing Loss) 

The Veteran also seeks entitlement to service connection for left 
ear disorder (other than hearing loss). The Veteran has current 
diagnosis for left eustachian tube dysfunction, chronic middle 
ear effusion and severe retraction, and loss of ossicular 
material.  See October 2009 VA ear examination report.   He 
asserts that this left ear disorder is related to service, to 
include as residual of ear infections.  

A review of the Veteran's service treatment record shows numerous 
complaints and treatment for ear problems, predominately for the 
right ear.  There is no report of examination prior to entrance 
associated with the claims folders.   A March 1973 treatment 
records shows that the Veteran described a history of chronic 
bilateral ear infections in childhood and he reported a history 
of mastoidectomy at age 16.  A June 1973 ENT consultation report 
also notes the Veteran's childhood history of ear infections, and 
it also shows that after examination, bilateral pressure 
equalizer (PE) tubes were recommended.  Subsequent service 
treatment records, however, indicate that a tube was only 
inserted in the right ear. 

A February 1974 Medical Board report shows diagnoses for chronic 
otitis media, for the right ear, status post right mastoidectomy, 
and status pose right myringotomy plus PE tube insertion.  There 
was no diagnosed disorder pertaining to the left ear, but it was 
recorded in the examination report that physical examination 
revealed the left tympanic membrane was retracted.  

The first pertinent post-service medical evidence comes from an 
April 1990 VA audiological examination.  The examination report 
shows that the Veteran complained of occasional otorrhea in the 
left ear.  On physical examination, the examiner observed pus in 
the ear canal and thickened tympanic members.  The Veteran was 
diagnosed with chronic bilateral otitis media.  

Subsequent VA treatment records continue to show complaints and 
treatment for left ear infections.  These treatment records show 
that the Veteran underwent the first surgical intervention (left 
mastoidectomy with tympanoplasty) for his left ear in March 1994.  

Based on a review of the evidence, the Board finds that that 
service connection is not warranted for left ear disorders, other 
than hearing loss.

While the February 1974 Medical Board examination report does 
show that the Veteran's left eardrum was retracted at the time of 
separation, it is silent for any other findings related to the 
left ear, other than the notation of decreased bilateral hearing 
acuity.  The post-service medical evidence of record shows that 
the Veteran has been seen for ear infections since his discharge.  
The first medical evidence of left ear problems is more than 20 
years after service.  Such a long interval of time between 
service separation and the earliest documentation of the disease 
is, of itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, the evidence of record does not include any medical 
opinion that a current diagnosis of the left ear disorder (other 
than hearing loss disability) is related to the Veteran's 
service.  Rather, the VA examiner from an October 2009 VA ear 
disease examination opined against a nexus between the Veteran's 
current left ear disorders and his period of service, including 
the effects of military noise exposure.  There is no medical 
evidence of record that suggests a current diagnosed left ear 
disorder (other than hearing loss) might be related to his 
service.

The Board has considered the Veteran's assertion that his current 
diagnosed left ear disorders (other than hearing loss) are 
related to his period of service.  The Board notes that the 
Veteran can competently offer an account of observable symptoms, 
such as in this case, when he first experienced left ear pain and 
difficulty hearing.  See Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  Notably, however, whether the Veteran had a chronic 
left ear disorder that is related to his period of service 
concerns a question as to the etiology of an internal ear 
disorder, and it is not a disease or an injury that is directly 
observable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  As discussed above, the only 
competent medical nexus evidence comes from the October 2009 VA 
ear disease examiner and his opinion weighs against the Veteran's 
claim.  

In the absence of adequate evidence establishing a nexus between 
current left ear disorder (other than hearing loss) and service, 
an award of service connection is not warranted.  See Hickson, 
supra.  In reaching the above conclusions, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

Psychiatric disorder 

Veteran's Contentions 

The Veteran seeks entitlement to service connection for 
psychiatric disorder, to include PTSD.  He asserts that his 
current psychiatric problems had an onset in service, and he 
denies any history of psychiatric problems prior to his entrance 
into service.  The Veteran reports that he had difficulty 
adapting to military service, he felt that his superiors picked 
on him and he gained a bad reputation, which lead him to lack 
confidence in himself.  The Veteran also reports that during a 
military training exercise he saw a fellow Marine killed by a 
flying piece of metal when several 55 gallon drums were destroyed 
with explosives.  After this incident, the Veteran reports that 
experienced increased mental health problems and he was 
hospitalized for treatment, and then ultimately, he was 
discharged.  

In the alternative, the Veteran contends that his major 
depressive disorder stems directly from his service-connected 
disabilities.  He asserts that the onset of his depression 
occurred when he began to have increased problems with his ears 
in the early 1990s. 

The Board will address the following: (1) whether the Veteran has 
a current diagnosed psychiatric disorder; (2) whether any 
diagnosed psychiatric disorder was incurred in service; (3) 
whether any diagnosed psychiatric disorder existed prior to 
service, and if so, whether it was permanently aggravated by 
service; and (4) whether any current diagnosed psychiatric 
disorder is proximately caused or aggravated by the Veteran's 
service-connected disabilities. 

Factual Background

A review of the Veteran's service treatment records shows that he 
was hospitalized twice for mental health problems prior to his 
discharge from service in February 1974.  There is no report of 
an examination prior to entrance associated with the claims 
folder.  

A July 1973 hospital summary report shows that the Veteran was 
previously seen at field camp hospital before being transferred 
to the United States Naval Hospital in Yokosuka, Japan.  It was 
noted that the Veteran reported that he had been experiencing 
persistent anorexia, insomnia, nightmares and increasing 
agitation throughout the five month period he had been stationed 
in Japan.  The Veteran's stressors were reported as deteriorating 
family situation where his mother required psychiatric treatment 
in the past and needed his financial assistance, difficulty with 
his marriage, and an inability to tolerate the pressure of 
routine duties at an overseas Marine station.   The Veteran 
reported a personal history of a tumultuous and traumatic 
childhood, where his father abandoned his family, his mother was 
hospitalized for a period at a psychiatric facility, and he was 
divided from his sibling and was looked after by a friend's 
parents.  The Veteran further reported that he married at an 
early age and he had experienced discord with his wife from the 
beginning.  The Veteran stated that his difficulty in the Marines 
began when he learned that his wife had not been faithful to him 
when he was absent.  He reported that he resorted to heavy 
drinking in an attempt to handle his problems, but he felt that 
it only made his situation worse.  

Mental status examination on admission revealed no evidence of 
psychosis or organic mental impairment.  It was noted that the 
Veteran was agitated and appeared extremely despondent during the 
examination.  The Veteran was hospitalized for further evaluation 
and treatment.  During the hospital stay, the Veteran was 
diagnosed with situational adjustment reaction with despondency 
and agitation that did not exist prior to his enlistment.  

After seven days of treatment, it was felt that the Veteran 
should be transferred back to a hospital in the United States.  
It was stated that "the situational stresses recently 
experienced by this patient have taxed a weakened ego beyond its 
ability to adapt and that he is in danger of decomposition if 
maintained in his present environment." 

A January 1974 Medical Board report shows that the Veteran was 
transferred from the Naval Hospital in Yokosuka, Japan to the 
Naval Hospital in Pensacola, Florida in August 1973.  The 
Veteran's reported symptomatology and history of stressor were 
noted.  It was felt that both prior to and since his enlistment 
into to service the Veteran experienced marked difficulty in 
maintaining stable social relationships and his somewhat limited 
emotional and intellectual resources have not allowed for 
successful adaptation in academic, civilian, or military 
situations.  Mental status examination did not reveal any 
perceptual difficulties or cognitive impairment.  The Veteran 
expressed feelings of anxiety and despondency over his plight, 
and he was unable to comprehend how he might have contributed to 
his difficulties or what he could do to bring about improvement 
in this situation.  It was noted that after receiving hospital 
treatment, the level of the Veteran's anxiety decreased markedly 
and he no longer complained of insomnia or nightmares.  The 
Veteran continued to manifest inadaptability and irresponsibility 
in the face of even minimal demands placed on him in the hospital 
environment, and he would manifest transient periods of severe 
anxiety when he was faced with unmet dependency needs.  The 
Veteran was diagnosed with a chronic inadequate personality 
disorder, moderate, that existed prior to his entrance in 
service.  

The Medical Board concluded that the Veteran's personality 
disorder rendered him unsuitable for further service.  It was 
determined that his disorder was an inherent, pre-existing defect 
and it was not the result of an incident in service or aggravated 
by his service.  The Veteran was discharged from service in 
February 1974.  

The first post-service medical evidence of any psychiatric 
problems comes from an April 1990 VA psychiatric examination.  
The Veteran reported his history of mental health problems in 
service, but he denied seeking any treatment for his problems 
after his separation from service.  He reported that he had 
difficulty socializing and interacting with others.  The Veteran 
reported that he experienced feelings of paranoia and that he had 
nightmares about people getting killed and people chasing after 
him.  

On mental status examination, the Veteran was observed to be 
tense and anxious.  He had a restricted affect, and he 
experienced insomnia, irritability with angry outbursts, 
difficulty concentrating and an exaggerated startled response.  
It was noted that the Veteran described a traumatic experience in 
service and traumatic experiences since service.  The Veteran was 
diagnosed with chronic PTSD, severe.  There was no opinion 
provided on the etiology of his current disorder.  

A May 1994 VA treatment record shows the Veteran was diagnosed 
with major depressive disorder and personality disorder.  His 
psychological stressors included rumination about his wife being 
unfaithful to him while he was in the service and difficulty 
interacting with family members.  It was noted that the Veteran 
reported that his recent stressors have triggered flashbacks of 
previous incidents in Vietnam.  
   
A December 1996 VA neuropsychiatric examination shows that, the 
Veteran was diagnosed with recurrent major depressive disorder.  
His stressors were listed as living alone, disruption of family 
by separation, and unemployment.  No opinion on etiology was 
provided. 

Subsequent VA treatment records continue to show that the Veteran 
sought treatment for his mental health problems, and that he was 
diagnosed with major depressive disorder.  Some of the treatment 
records show that the Veteran associated his feelings of 
frustration, anger, and depression with his ear problems.  See VA 
treatment record dated September 2002.  A December 2003 VA 
treatment record shows that the Veteran was diagnosed with a mood 
disorder that was linked to his vertigo and chronic pain.  

Pursuant to the Board's March 2008 remand directives, the Veteran 
underwent a VA psychiatric examination in October 2009 to 
determine whether he had any current diagnosed psychiatric 
disorder that was etiologically related to his period of service, 
to include whether any such disability was caused or aggravated 
by a service-connected disability.  

The October 2009 VA examiner determined that the Veteran did not 
meet the DSM-IV criteria for a diagnosis of PTSD.  The VA 
examiner noted that while the Veteran claimed he had PTSD, he did 
not report symptoms of PTSD, such as symptoms of intrusive 
thoughts or avoidance.   

 The VA examiner diagnosed the Veteran with major depressive 
disorder and personal disorder.  The VA examiner opined against a 
link between the Veteran's major depressive disorder and his 
period of service, to include as secondary to service-connected 
disabilities.  In the examination report, the VA examiner noted 
the Veteran's assertions that his depression was related to his 
service-connected disabilities, but still determined that his 
major depressive disorder was not proximately caused by his 
service-connected disabilities.  

The examiner acknowledged the Veteran's reports that he has 
experienced mental health symptoms since service, and noted that 
the Veteran discharged from service in 1974 because his 
personality disorder.  The VA examiner opined that the Veteran's 
personality disorder pre-existed his service.  The VA examiner 
stated that the Veteran's personality disorder was a 
"longstanding characterologic issue" that was related to 
"distinct social problems prior to going into service."  The VA 
examiner further stated that the Veteran's personality disorder 
caused him to have difficulty adapting to new situations, and 
when those instances occurred, the Veteran "would be more likely 
to suffer from episodes of depression." 

Analysis

Initially, the Board notes that the most recent medical evidence 
shows that the Veteran has diagnoses of major depressive disorder 
and personality disorder.  The October 2009 VA examiner ruled out 
a diagnosis of PTSD because the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition pursuant to 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible 
supporting evidence that the claimed in-service stressors 
actually occurred; and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f).  

Here, first and foremost, there is no evidence of a current 
diagnosis for PTSD. Regardless of whether there is evidence that 
confirms the Veteran alleged inservice stressor, there is in fact 
no competent medical evidence that shows a current diagnosis of 
PTSD.  Although there is evidence that the Veteran was previously 
diagnosed with PTSD in the April 1990 VA examination, the most 
recent medical evidence rules out a diagnosis of PTSD.  One of 
the requirements for service connection is competent evidence 
that a claimed disability currently exists.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Without a current medical 
diagnosis of PTSD, VA cannot grant an award of service 
connection.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Next, the Board notes that the medical evidence discussed above 
clearly establishes that the Veteran had a personality disorder 
prior to his entrance into service.  The January 1974 Medical 
Board examiner determined that the Veteran's personality disorder 
was an inherent defect that pre-existed his entrance into 
military service.   While it was thought that the Veteran's 
mental health problems (then identified as situational adjustment 
reaction with despondency) did not pre-exist his service in July 
1973, after further evaluation and treatment for five months, the 
Veteran's personality disorder was in fact found to have existed 
prior to his entrance into service.  The October 2009 VA examiner 
also determined the Veteran's personality disorder was a 
longstanding disorder that was related to "distinct social 
problems" prior to his period of service.
 
The record contains clear and unmistakable evidence that the 
Veteran's personality disorder pre-existed his period of service.  
38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).  As such, the focus of the next matter is whether the pre-
existing personality disorder was permanently aggravated by any 
aspect of the Veteran's period of service.  See U.S.C.A. § 1111.  
To this extent, the Board must determine whether the Veteran's 
condition increase in severity during his period of service.  

At the time of his separation from service, the January 1974 
Medical Board report showed that the level of the Veteran's 
anxiety decreased markedly and that he no longer complained of 
insomnia or nightmares.  Although the Veteran continued to 
manifest symptoms of inadaptability and irresponsibility, and to 
experience transient periods of severe anxiety in certain 
situations, the Medical Board examiner opined that his 
personality disorder was not aggravated by his period of service.  

Although the July 1973 hospital summary report showed that the 
Veteran experienced situational stress that taxed his ability to 
adapt while stationed in Japan, this flare-up of symptomatology 
does not reflect a permanent aggravation of the pre-existing 
personality disorder.  In fact, the lack of any record of 
complaints of, or treatment for, mental health problems over the 
16 years after his separation from service in 1974 and until 
1990.  This is evidence that the July 1973 incident was a flare 
up, which was temporary and resolved without permanent 
aggravation.  Furthermore, the January 1974 Medical Board 
examiner found that there was no evidence of permanent 
aggravation at the time of his discharge from service.  

As there was no indication of problems following the July 1973 
treatment for situational adjustment reaction, and no finding of 
aggravate of the personality disorder at separation - or for 
years thereafter, the Board concludes that the July 1973 
situational adjustment reaction was only a temporary flare up of 
the Veteran's pre-existing personality disorder.  A temporary or 
intermittent flare-up of a pre-existing injury or disease is not 
sufficient to be considered "aggravation in service" unless the 
underlying condition, as contrasted with symptoms, has worsened.  
Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Here, there is no 
evidence that shows that the Veteran's pre-existing personality 
disorder increased in severity during service.  Accordingly, with 
no showing on an increase in severity during service, inservice 
aggravation is not presumed.  38 C.F.R. § 3.306(a). 

These same records show no other psychiatric disorder in service 
and no symptomatology (or treatment) for any other psychiatric 
disorder or personality disorder for 16 years following the 
Veteran's separation from service.  This evidence also weighs 
against a finding that the Veteran developed any chronic 
psychiatric disorder during his period of service, and it goes 
against a finding of continuity of symptomatology for depression. 

While the Veteran reported that he had mental health problems 
over the years since service, the record does not document any 
treatment for complaints or findings involving any psychiatric 
problems until after 1990, when the Veteran first initiated a 
claim for service connection for PTSD.  A lengthy period of time 
between service and the first post-service clinical notation of 
complaints or symptoms associated with the disability at issue is 
of itself a factor for consideration that weighs against a 
finding that the current disability is related to service.   See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a 
claim alleging that a disability was aggravated by service).  

In addition, the record lacks any medical evidence that links the 
Veteran's major depressive disorder directly to his period of 
service.  See 38 C.F.R. § 3.303.  The October 2009 VA examiner 
found that the Veteran's major depressive disorder was not caused 
by his period of service.  There is no medical opinion to the 
contrary. 

Lastly, the Board turns to the Veteran's final contention -- a 
claim of secondary service connection - the remaining question is 
whether the medical evidence is at least in equipoise as to the 
Veteran's assertion that his major depressive disorder is related 
to his service-connected disabilities.  See 38 C.F.R. § 3.310.  
As discussed below, the weight of the evidence is against such 
findings.

The October 2009 VA examiner opined that the Veteran's major 
depressive disorder was not caused by his service-connected 
disabilities.  The VA examination report shows that the examiner 
based his opinion on a review of the claims folder and the 
findings from the examination.  The October 2009 VA examiner felt 
that the Veteran's depression was related to his pre-existing 
personality disorder.  The Board finds that this medical opinion 
is highly probative evidence against the Veteran's claim

The only contrary medical statement of record comes from the 
December 2003 VA treatment record that provides that the 
Veteran's mood disorder was linked to his vertigo and chronic 
pain.  That statement is not supported by any explanation or 
rationale.  The Court has held on a number of occasions that a 
medical opinion that contains only data and a conclusion is of 
limited probative value.  The reasoned analysis that is used to 
support a medical opinion is where most of the probative value of 
a medical opinion comes from.  Neives-Rodriguuez v. Peake, 22 
Vet. App. 295, 304 (2008).   Here, the basis for the medical 
conclusion contained in the December 2003 VA treatment record has 
not been provided.  In contrast, the October 2009 VA examination 
report contains a full statement of reasoning and rationale in 
support of the opinion provided.  The VA examiner supported his 
opinion by commenting on the Veteran's medical history, including 
a review of the Veteran's VA treatment records.  For these 
reasons, the Board finds that the 2009 VA examiner's opinion 
carries greater weight in this matter.

The Board has considered the Veteran's own assertions that his 
psychiatric disorders stem from his service-connected 
disabilities.   The Board finds that the Veteran's assertions on 
this medical matter cannot be afforded much probative weight in 
the absence of evidence that the Veteran has medical training 
that can provide the expertise to render opinions about medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Whether the Veteran's current diagnosed personality disorder and 
major depressive disorder are proximately related to his service-
connected thoracolumbar spine disability goes beyond mere 
observations and medical opinions on this question require 
competent medical evidence based on clinical findings and medical 
knowledge.  See Jandreau, 492 F.3d at 1372.  

In sum, there is no current diagnosis of PTSD in accordance with 
DSM-IV, so service connection for this condition is not 
warranted.  There is also clear and unmistakable medical evidence 
that the Veteran's personality disorder pre-existed his period of 
service.  The weight of the probative evidence is against a 
finding that the Veteran's personality disorder permanently 
increased in severity or was otherwise aggravated by his period 
of service.  Additionally, the preponderance of the evidence of 
record is against a finding that major depressive disorder 
diagnosed years after service is directly related to the 
Veteran's period of service, and the weight of the medical 
evidence weighs against the Veteran's claim his psychiatric 
disorders are proximately due to his service-connected 
disabilities.  See 38 C.F.R. § 3.310.  As such, the benefit-of-
the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  The claim for service connection for a psychiatric 
disorder, to include PTSD, must be denied.  

[CONTINUED ON FOLLOWING PAGE]


ORDER

Entitlement to service connection for left ear hearing loss is 
granted.

Entitlement to service connection for left ear disorder (other 
than hearing loss) is denied. 

Entitlement to service connection for psychiatric disorder, to 
include PTSD, is denied. 




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


